 


 HR 49 ENR: To designate the National Pulse Memorial located at 1912 South Orange Avenue, Orlando, Florida, 32806, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 49 
 
AN ACT 
To designate the National Pulse Memorial located at 1912 South Orange Avenue, Orlando, Florida, 32806, and for other purposes. 
 
 
1.Designation of national pulse memorial 
(a)In generalThe Pulse Memorial located at 1912 South Orange Avenue, Orlando, Florida, 32806, is designated as the National Pulse Memorial. (b)Effect of designationThe national memorial designated by this section is not a unit of the National Park System and the designation of the National Pulse Memorial shall not require or permit Federal funds to be expended for any purpose related to that national memorial. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
